Citation Nr: 1423410	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, status post arthroscopy, claimed as secondary to service-connected laxity of left knee, status postoperative partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active military service from January 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In May 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA treatment records are dated in August 2009. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

The Veteran underwent VA examination of the bilateral knees in February 2005, and the examiner offered an opinion as to the issue on appeal in May 2005. He reported that the Veteran's right knee disability was not related to his service-connected left knee disability, and that the right knee disability was also not aggravated by the service-connected left knee disability. 

He reasoned that the Veteran's right knee disability was more likely related to his morbid obesity, the aging process, and his work as a plumber and appliance installer, with chronic kneeling, crawling, squatting, climbing, and awkward positioning. He reasoned that the Veteran's right knee disability came to light only recently and his left knee disability has been present more than 25 years. He noted the extended periods of time during which the treatment records are silent for complaint or treatment of the right knee. 
The Veteran's representative, in an April 2014 Brief, asserted that the VA examiner did not fully take into account the abnormal gait with which the Veteran presented on VA examination in February 2005. The representative supplemented the record with a medical article discussing abnormal gaits and limping and bilateral knee disabilities. 

The Board notes that the while the examiner provided a reasoned basis for his opinion that the Veteran's right knee disability was not secondary to his service-connected left knee disability, the examiner did not comment upon the years of left knee pain and/or abnormal gait, limping, or favoring the Veteran used to cope with such. Indeed, there are gaps in the treatment records wherein the Veteran appears not to have complained of or been treated for right knee pain; however, there is sufficient lay evidence to place the onset of the Veteran's right knee pain to at least 1998. There is no evidence that the Veteran's right knee pain abated for any significant period of time. Thus, an additional etiological opinion is warranted. 

In this regard, the Board notes that the Veteran's right knee disability was last evaluated in February 2005, more than nine years prior. Since that time, his service-connected left knee disability has been assigned temporary total evaluations on three occasions, in June 2008, June 2009, and January 2010, indicating that his service-connected left knee disability worsened and required surgical treatment. Such may have impacted his right knee disability. On remand, the AOJ should schedule the Veteran for a VA examination to determine the etiology of the Veteran's right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file treatment records maintained by the VA Medical Center (VAMC) in Cincinnati, Ohio, dated from August 2009 to the present. All efforts to obtain such records must be documented in the claims file. If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, document such in the claims file and provide the Veteran appropriate notice.

2. Then, schedule the Veteran for a VA examination to determine the etiology of his right knee disability. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee disability is proximately due to, or the result of, his service-connected left knee disability. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's right knee disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left knee disability.

In this regard, the examiner should consider any lay statements as to the onset of the Veteran's right knee pain, in approximately 1998, his long history of left knee pain and any resultant abnormal gait or limp, and his claimed physical limitations leading to obesity caused by his service-connected left knee disability, if any. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



